July 28, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al (U.S. Patent No. 8,816,845 B2) in view of Palladino (WO 2013/064877 A1).

    PNG
    media_image1.png
    216
    387
    media_image1.png
    Greyscale

As for claim 1, Hoover et al teach a child safety seat alarm system comprising:
a child safety seat 107 for a child to be seated therein;
an alarming device configured to receive a signal and output an alarm signal;
a detection mechanism comprising a detector and a trigger mechanism, the detector being configured to detect whether states of the alarming device and the detector meet a predetermined criterion, the detector being in a non-working state when the trigger mechanism is in an open state, and the detector being in a working state when the trigger mechanism is in a closed state; and
a driving portion, when the child is seated in the child safety seat, the driving portion being operated to switch the trigger mechanism from the open state to the closed state so as to switch the detector to the working state, when the detector detects the states of the alarming device and the detector meet the predetermined criterion, the alarming device outputting the alarm signal for alarming (see the specification at column 8, lines 51-64,where it reads “A next column 243 labeled "Range" corresponds to the proximity threshold setting between the user device 101 and the one or more sensors 101a-101n of the car seat 107. By way of example, the proximity threshold is an acceptable value, an excessive value, or unknown. In another column labeled "Device/Sensor Status," the active status of the device 101 and/or sensors 115 are specified. The user device, in this example, can be in an "ON" or "OFF" state--i.e., device powered ON or OFF. Similarly, the sensors 115a-115n may be "ON" or "OFF," corresponding to an active or inactive acquiring of presence information and hence detection of a child 111. For example purposes with respect to the configuration table 240, the status of the sensors 115a-115n is always "ON" (presence of child 111 detected.”).
Hoover et al teach that the child safety seat alarm system further comprises a sensing device 115a-115n configured to sense a state of the child safety seat and compare the state of the child safety seat with a predetermined trigger criterion, and when the state of the child safety seat meets the predetermined trigger criterion, the child safety seat alarm system confirms that the child is seated in the child safety seat (see column 2, lines 50-61 where it reads “…..system 100 presents a notification service platform 103 for generating and transmitting notification messages in response to the detected presence of an object (e.g., a child 111) in a car seat 107 while the caregiver is out of range of the vehicle 109. In certain embodiments, the notification service platform 103 receives and processes presence information 112, which may include for example, data acquired by one or more sensors 115a-115n or detection mechanisms for indicating the presence of a child 111 in the car seat 107. Presence information 112 as acquired by the sensors 115a-115n may include weight data, motion data, sound data, or a combination thereof.”).  While Hoover does teach a buckle assembly wherein bucking of the buckle assembly of the child safety seat is achieved by 30buckling of the crotch strap buckle assembly (See annotated Fig, 1 above where a child seat with shoulder belts and a crotch strap is shown.  It is inherent and well known in the art that one of the shoulder strap and crotch strap assembly has a buckle, which are unfastened to place the child in the child seat and then fastened to secure in the child seat). It teaches that the predetermined trigger criterion is that the child safety seat receives a pressure and that the detection mechanisms 115a-115n are4Appl. No. 16/953,336 Reply to Office action of March 24, 2022 disposed on the child safety seat.  Hoover does not specify that the predetermined trigger criterion is that a buckle assembly of the child safety seat is buckled.

    PNG
    media_image2.png
    431
    486
    media_image2.png
    Greyscale

However, Palladino does disclose a buckle assembly that is configured to be included in a crotch strap assembly that can be added to the shoulder, crotch strap, and buckle assembly of Hoover.  The buckle assembly of Palladino having a driving portion for being connected to a crotch strap, and the buckling of the crotch strap buckle assembly driving the driving portion to move to switch the trigger mechanism to the closed state. Just as Applicant’s Representative states, in Palladino, the sensor 10 and the circuit 11 are both disposed on the body 40 inside the buckle 3. When the plug 4 is inserted into the buckle 3, the plug 4 pushes the body 40 to 25drive the sensor 10 to move to switch the state of the circuit 11.  It would have been obvious and well within the level of ordinary skill in the art to modify the child seat, as taught by Hoover et al., to include a driving portion is connected to the crotch strap, and the buckling of the crotch strap buckle assembly drives the driving portion to move to switch the trigger mechanism to the closed state, as taught by Palladino, since alarm systems and detection devices can be implemented in various parts or areas of a child seat such a harnesses buckles and ISOFIX securement devices that secures the child seat to vehicle seat.

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, specifically Hoover and Palladino, do not teach that the driving portion is rotatably connected to the child safety seat, as defined in claim 6.  The prior art does not teach that the driving portion is a conductor, the driving portion is disposed on one of the male buckle and the female buckle, a power source circuit is disposed on another one of the male buckle and the female buckle and for electrically connecting with the detector, and the buckling of the male buckle and the female buckle electrically connects the detector with the 30power source circuit by the driving portion, as defined in claim 9.  Finally, the prior art does not teach that a linking component, wherein bucking of the buckle assembly of the child safety seat is achieved by buckling of the crotch strap buckle assembly, the linking component and the driving portion are at least partially disposed on the seat body, the 25linking component is formed in a wire shape, and the buckling of the crotch strap buckle assembly moves the driving portion by the linking component, as defined in claim 14 .

Remarks

Applicant argues that:
 
“Palladino fails to disclose any strap connected to the plug 4 for driving the body 40 and/or the sensor 10 when the plug 4 is inserted into the buckle 3.”

As noted in the Non-Final; Rejection mailed 03/24/2022, Hoover clearly teaches a child seat with a crotch strap that inherently, or more specifically, has a buckle assembly which is well known in the art, as explained in the above rejection.  Hoover does not show or discuss any specifics of that crotch strap or is buckle assembly.  However, the buckle assembly and its alarm system disclosed by Palladino is capable of being attached to and/or incorporated with the harness of the child seat disclosed by Hoover. Hoover teaches an alarming device, a detection mechanism, and, when given the broadest reasonable interpretation, a driving portion which only requires that “when the child is seated in the child safety seat, the driving portion being operated to switch the trigger mechanism from the open state to the closed state so as to switch the detector to the working state, when the detector detects the states of the alarming device and the detector meet the predetermined criterion, and an alarming device outputting an alarm signal for alarming.”  Hoover has all of those features. Therefore, there is no reason that the alarm system of Palladino, which is incorporated into a buckle assembly, cannot be implemented into the buckle assembly of the Hoover child seat.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636